DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. An apparatus for “an image processing unit” is NOT found in the original disclosure. Applicant has failed to show any possession of an apparatus for “an image processing unit.” 



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re claims 27-30, it is unclear what the metes and bounds of (a) are. Is it just the relative weight factors, “a”, the weight factor as in Spec. 0052-0054? 

Claims 12-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitation:
“an image processing unit” recited in claim 12 and dependent claims thereafter has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit” coupled with functional language “determine…synchronize” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  

Claim element a is a limitation that invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to clearly link or associate the disclosed structure, material, or acts to the claimed function such that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function. It is unclear what the structure would be for each of the claim element above. It is unclear whether they are circuits, processor, software, etc. For the purpose of the examination, examiner interprets as processor circuits or the like. 
Applicant may:
(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; or
(b)	Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function applicant should clarify the record by either:
(a)	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b)	Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12, 13, 20, 21, 23, 25, 31, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kruecker et al. (US 2010/0268085, hereinafter Kruecker ‘085).
In re claims 12 and 23, Kruecker ‘085 teaches a medical imaging apparatus comprising: an ultrasound probe configured to acquire ultrasound data (0015-0019); an electromagnetic tracker configured to determine a position of the ultrasound probe (0018-0020); a data base including three dimensional (3D) medical image data (0018-0044); and an image processing unit configured to: determine a transfer function between the ultrasound image data and the 3D medical image data at a plurality of positions (C) of the ultrasound probe and provide a corresponding plurality of calibrated transfer functions (Tcao, Tcau) (0025-0027); and synchronize the ultrasound image data and the 3D medical image data on based, at least in part, on the position of the ultrasound probe and the plurality of calibrated transfer functions (fig. 2, fig. 4, 0023-0030, 0033-0034, 0040, 0042).
In re claims 13 and 25, Kruecker ‘085 teaches wherein the image processing unit is further configured to determine a plurality of calibration positions and synchronize the ultrasound image data and the 3D medical image data further based on the plurality of calibration positions (0025-0027).
In re claim 20, Kruecker ‘085 teaches wherein the image processing unit is further configured to fuse the image data and the 3D medical image data based, at least in part, on synchronization of the image data and the 3D data to generate fused image data (fig. 4, 0028).
In re claim 21, Kruecker ‘085 teaches further comprising a display unit configured to display the fused image data (fig. 4).
In re claim 31, Kruecker ‘085 teaches further comprising: fusing the image data and the 3D medical image data based, at least in part, on synchronization of the image data and the 3D data to generate fused image data; and displaying the fused image data on a display (fig. 4, 0028).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 14, 22, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kruecker ‘085 in view of Ishikawa et al. (US 2014/0037168, hereinafter Ishikawa ‘168).
In re claims 14 and 26, Kruecker ‘085 teaches wherein the image processing unit is further configured to determine a 3D [rigid] transformation (Q) for each of the plurality of calibration positions, but fail to teach a 3D rigid transformation. 
Ishikawa ‘168 teaches a 3D rigid transformation (0008, 0051, 0054, 0056, 0071, 0083-0085).
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Kruecker ‘085 to include the features of Ishikawa ‘168 in order to correct a transformation matrix obtained by another imaging modality. 
In re claim 22, Ishikawa ‘168 teaches wherein the 3D medical image data comprises at least one of magnetic resonance image data or computed tomography image data (0008, 0051, 0054, 0056, 0071, 0083-0085).

Claim(s) 18, 19, 24, 27, 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kruecker ‘085 in view of Lee et al. (US 2008/0009724, hereinafter Lee ‘724).
In re claims 18 and 24, Kruecker ‘085 fails to teach wherein the plurality of calibrated transfer functions are weighted based, at least in part, on the position of the ultrasound probe.
Lee ‘724 teaches wherein the plurality of calibrated transfer functions are weighted based, at least in part, on the position of the ultrasound probe (0027-0031).
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Kruecker ‘085 to include the features of Lee ‘724 in order to fuse the ultrasound image to the external 3D image taken by another image modality. 
In re claim 19, Lee ‘724 teaches wherein the image processing unit is further configured to determine a general transfer function (T) for a current position of the ultrasound probe based, at least in part, on the plurality of calibrated transfer functions weighted by weight factors (0028, 0030).
In re claim 27, Lee ‘724 teaches wherein the plurality of calibrated transfer functions are weighted by relative weight factors (0028, 0030, Max and Min are both absolute and relative, and a is a relative value because it can be any value).
In re claim 29, Lee ‘724 teaches wherein the plurality of calibrated transfer functions are weighted by absolute weight factors (0028, 0030, Max and Min are both absolute and relative).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 12-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,828,014. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 10,828,014 teaches a medical imaging apparatus comprising: an ultrasound probe configured to acquire ultrasound data; an electromagnetic tracker configured to determine a position of the ultrasound probe; a data base including three dimensional (3D) medical image data; and an image processing unit configured to: determine a transfer function between the ultrasound image data and the 3D medical image data at a plurality of positions (C) of the ultrasound probe and provide a corresponding plurality of calibrated transfer functions (Tcao, Tcau); and synchronize the ultrasound image data and the 3D medical image data on based, at least in part, on the position of the ultrasound probe and the plurality of calibrated transfer functions (claim 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO JOSEPH PENG whose telephone number is (571)270-1792. The examiner can normally be reached Monday thru Thursday: 8:30am-5:00pm, Alternate Fridays, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BO JOSEPH PENG/Primary Examiner, Art Unit 3793